270 S.W.3d 930 (2008)
Marjorie Ann AUDSLEY, Appellant,
v.
Olan Leroy SMITH, Respondent.
No. WD 69604.
Missouri Court of Appeals, Western District.
December 23, 2008.
Charles J. Dykhouse, Columbia, MO, for appellant.
Jean S. Goldstein, Columbia, MO, for respondent.
Before DANDURAND, P.J., LOWENSTEIN and SMART, JJ.

ORDER
PER CURIAM.
Margaret Audsley appeals the judgment entered in the dissolution of her marriage to Olan Smith. Wife contends the trial court erred in granting Husband $600 per month in modifiable maintenance in that the award was not supported by substantial evidence that Husband could not meet his reasonable needs from the property set aside to him. This court concludes that the trial court did not abuse its discretion in the award of maintenance. A lengthy opinion would serve no precedential purpose and the parties have been provided a memorandum of the court's reasoning. Judgment affirmed. Rule 84.16(b).